Citation Nr: 1012466	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-30 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling, for the period beginning March 21, 2007, in 
excess of 50 percent disabling, for the period beginning 
January 30, 2009, and in excess of 70 percent disabling, for 
the period beginning September 23, 2009, for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 21, 
2007, for the grant of service connection for PTSD.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge, Bronze Star Medal, and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In a July 2009 rating decision, the RO increased the rating 
of the Veteran's service-connected PTSD from 30 percent 
disabling to 50 percent disabling, effective from January 
30, 2009.  Subsequently, in a November 2009 rating decision, 
the RO increased the rating of the Veteran's service-
connected PTSD from 50 percent disabling to 70 percent 
disabling, effective from September 23, 2009.  Because the 
increase in the evaluation of the Veteran's PTSD disability 
does not represent the maximum rating available for the 
condition, the Veteran's claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
September 1966 to September 1968.

2.  In March 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the appeal of all of the issues was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.  The appellant, through 
his authorized representative, has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal for the 
issues of entitlement to an evaluation in excess of 30 
percent disabling, for the period beginning March 21, 2007, 
in excess of 50 percent disabling, for the period beginning 
January 30, 2009, and in excess of 70 percent disabling, for 
the period beginning September 23, 2009, for PTSD; 
entitlement to an effective date earlier than March 21, 
2007, for the grant of service connection for PTSD; and 
entitlement to service connection for bilateral hearing loss 
and they are dismissed.


ORDER

The appeal for the claim of entitlement to an evaluation in 
excess of 30 percent disabling, for the period beginning 
March 21, 2007, in excess of 50 percent disabling, for the 
period beginning January 30, 2009, and in excess of 70 
percent disabling, for the period beginning September 23, 
2009, for PTSD is dismissed.

The appeal for the claim of entitlement to an effective date 
earlier than March 21, 2007, for the grant of service 
connection for PTSD is dismissed.

The appeal for the claim of entitlement to service 
connection for bilateral hearing loss is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


